                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 EVEREST INDEMNITY INSURANCE
 COMPANY,

         Plaintiff,
                                                            Case No. 19-2620-JAR-ADM
         v.

 JAKE’S FIREWORKS, INC., et al.,

         Defendants,



                                MEMORANDUM AND ORDER

       Plaintiff Everest Indemnity Insurance Company (“Everest”) filed this declaratory judgment

action against Defendants Jake’s Fireworks, Inc. (“Jake’s) and Howard O. Harper. Everest seeks

a declaration of its rights and obligations under an insurance policy it issued to Jake’s relating to

an accident involving Mr. Harper and a subsequent state-court lawsuit that Mr. Harper brought

against Jake’s. Maxum Indemnity Company (“Maxum”) now seeks to intervene as a party plaintiff

to seek a declaration of its rights and obligations under a commercial excess liability policy that it

issued to Jake’s relating to the same accident and lawsuit involving Mr. Harper. (ECF No. 35.)

Maxum contends that the outcome of this case could substantially impair or impede its interests.

Jake’s opposes the motion largely on the grounds that Jake’s “does not necessarily agree” that

Everest does not adequately represent Maxum’s interests. Everest and Mr. Harper have not

responded to the motion, and the time to do so has passed.

       The court finds that Maxum meets the standard for intervention of right and also easily

meets the standard for permissive intervention. Specifically, Maxum’s motion to intervene is

timely given the circumstances of this case; a decision regarding the Everest policy would impact
Maxum, both because it could trigger excess coverage and because the Everest and Maxum

policies follow the same form, which could place Maxum at a practical disadvantage if it had to

litigate the same issues in a separate action; and, finally, Everest does not adequately represent the

interests of Maxum, which is a separate corporate entity that issued a separate policy. As to

permissive intervention, Maxum’s proposed intervenor complaint shares common questions of law

and fact with Everest’s complaint because both entities seek declaratory judgments that the same

policy exclusions bar coverage for the same accident and subsequent defense of Jake’s.

I.     BACKGROUND

       Mr. Harper was working in some capacity at a Jake’s Fireworks location when he suffered

severe burns from a fire that occurred when he was unloading fireworks using a forklift. (ECF

No. 1, at ¶ 18.) The parties generally disagree whether, at the time of the accident, Mr. Harper

was Jake’s employee or an employee of Lone Star, LLC (“Lone Star”). According to Everest’s

complaint, Mr. Harper filed a worker’s compensation claim against Lone Star, which Lone Star’s

insurer ultimately settled, and he filed suit against Jake’s in the District Court of Crawford County,

Kansas. (Id. at ¶¶ 19-20.) Jake’s tendered its defense and indemnity to Everest, and Everest is

providing Jake’s defense under a reservation of rights. (Id. at ¶ 22.) On October 9, 2019, Everest

filed this action, seeking a declaration of its rights and obligations under the policy. Everest claims

the employer’s liability exclusion bars coverage for Mr. Harper’s injuries regardless of whether he

was any of the following: (1) a Lone Star employee, because Lone Star is a named insured under

the policy; (2) a Lone Star employee, because Lone Star was a contractor hired and retained by

Jake’s, which is a named insured under the policy; or (3) a “leased worker” who qualified as an

employee of Jake’s, which is a named insured under the policy. (See generally id.)




                                                  2
        Both Jake’s and Mr. Harper have moved to stay this case pending resolution of the state-

court suit—essentially on the basis that the state-court suit must first resolve the question of

whether Mr. Harper was an employee of Jake’s at the time he sustained injuries. (ECF Nos. 16,

19.) Everest has moved for summary judgment on the basis that various policy exclusions bar

coverage regardless of the capacity in which Mr. Harper was working. (ECF No. 22.) Those

motions are currently pending before the chief district judge. On March 3, 2020, the undersigned

convened a scheduling conference and imposed case management deadlines. (ECF No. 34, 35.)

        Three days later, on March 6, Maxum Indemnity Company filed this motion to intervene

as a party plaintiff. The Maxum policy is excess to and follows the forms, provisions and

exclusions in the Everest policy unless otherwise stated in the Maxum policy. (ECF No. 36, at 3.)

Maxum seeks to intervene to seek an interpretation of its policy with respect to the same claims

by Mr. Harper against Jake’s. Maxum claims that the exclusions Everest asserts also bar coverage

under the Maxum policy. (See generally Maxum’s Proposed Comp. for Decl. J., ECF No. 35-1

(asserting the same policy exclusions).) Therefore, Maxum seeks to intervene to seek a declaration

of its rights and obligations under its policy.

II.     ANALYSIS

        FED. R. CIV. P. 24 recognizes two types of intervention.         Subsection (a) applies to

intervention of right, and subsection (b) applies to permissive intervention. Maxum moves for

intervention of right, or alternatively, for permissive intervention. For the reasons explained

below, the court finds that Maxum is entitled to intervene as a matter of right and would also easily

meet the standard for permissive intervention.




                                                  3
         A. Intervention of Right

         Under Rule 24(a)(2), to intervene as of right, the moving party must establish the

following:

                (1) the application is timely; (2) it claims an interest relating to the
                property or transaction which is the subject of the action; (3) the
                interest may as a practical matter be impaired or impeded; and (4)
                the interest may not be adequately represented by existing parties.

Kane Cty. v. United States, 928 F.3d 877, 890 (10th Cir. 2019); see also FED. R. CIV. P. 24(a)(2)

(setting forth the same standard). The Tenth Circuit “has historically taken a liberal approach to

intervention [of right] and thus favors the granting of motions to intervene.” W. Energy All. v.

Zinke, 877 F.3d 1157, 1164 (10th Cir. 2017).            “The central concern in deciding whether

intervention [of right] is proper is the practical effect of the litigation on the applicant for

intervention.” San Juan Cty. v. United States, 503 F.3d 1163, 1193 (10th Cir. 2007) (en banc).

The court addresses each of these requirements below.

                1. Maxum’s motion is timely.

         Delay alone does not make a request for intervention untimely; rather the court measures

delay from the time when the movant was put on notice that its interests would not be protected

by a party in the case. Oklahoma ex rel. Edmondson v. Tyson Foods, Inc., 619 F.3d 1223, 1232

(10th Cir. 2010). The court evaluates timeliness “in light of all the circumstances, including the

length of time since the applicant knew of his interest in the case, prejudice to the existing parties,

prejudice to the applicant, and the existence of any unusual circumstances.” Kane Cty., 928 F.3d

at 890-91. “Prejudice” in this context means prejudice caused by the would-be intervenor’s delay,

not the practical prejudice that inevitably comes from defending against additional claims. See id.

at 91.




                                                   4
       Everest filed this declaratory judgment action on October 9, 2019, and Maxum moved to

intervene slightly less than five months later, on March 6, 2020. During that five-month period,

Mr. Harper filed his answer on November 20, 2019, and Jake’s filed its answer on January 13,

2020. Maxum argues its motion is timely because it is made “within only a few months of the

original petition, within weeks of defendants filing their answers, and before any discovery has

been conducted in this case.” (ECF No. 36, at 3.) But Jake’s notes that some discovery has been

completed. Among other things, the parties have exchanged initial disclosures, and discovery is

now open. According to Jake’s, “this factor does not clearly weigh in favor of Maxum, and if

anything, is neutral.” (ECF No. 40, at 4.)

       This assessment is incorrect on two grounds. First, timeliness is not a factor for the court

to consider; it is an essential element of intervention of right. Here, Maxum’s motion is timely. It

is unclear when Maxum knew that its interest would not be protected in this suit, but, generally,

the court assumes that Maxum knew about this lawsuit around the time Everest filed it in October

2019 because it was a matter of public record. Even so, the delay between Everest’s filing of this

case and Maxum’s motion to intervene is not unreasonably lengthy. Discovery has just begun,

and the court allowed for a longer discovery period given the pending motions—among them,

defendants’ motions to stay this case entirely. Given the context, Maxum’s motion appears quite

timely. Moreover, Jake’s (or any other party) has not alleged any prejudice resulting from

Maxum’s delay itself, which is another “circumstance” the court considers when evaluating

timeliness. For these reasons, the court finds this element is established.

               2. Maxum claims an interest that could be impaired by the litigation.

       The court addresses the second and third elements together since they are closely related.

To satisfy these elements, the party seeking to intervene bears a “minimal” burden to show that it



                                                 5
has an interest that could be adversely affected by the litigation. Kane Cty, 928 F.3d at 891; see

also WildEarth Guardians v. U.S. Forrest Serv., 573 F.3d 992, 995 (10th Cir. 2009) (describing

the burden as minimal). “Whether an applicant has an interest sufficient to warrant intervention

as a matter of right is a highly fact-specific determination, and the interest test is primarily a

practical guide to disposing of lawsuits by involving as many apparently concerned persons as is

compatible with efficiency and due process.” Barnes v. Sec. Life of Denver Ins. Co., 945 F.3d

1112, 1121 (10th Cir. 2019) (quoting Kane, 928 F.3d at 889). The interest must be direct,

substantially, and legally protectable—“one that would be impeded by the disposition of the

action.” Id. at 1112-22.

       Maxum explains that Mr. Harper’s state-court suit involves potential damages exceeding

the Everest policy limit. This would implicate the Maxum excess policy if this court were to find

that the Everest policy provides coverage and if Mr. Harper is ultimately successful in obtaining

relief exceeding the Everest policy limit. (ECF No. 38, at 6.) In other words, Maxum’s interests

would be impaired or impeded absent intervention because the court’s ruling could trigger

Maxum’s duties and obligations under its policy without allowing Maxum to participate in the

proceedings informing those rulings. (Id. at 7.) And because the Maxum policy follows the same

form as the Everest policy, Maxum argues the court’s interpretation of the Everest policy would

undoubtedly inform interpretation of the Maxum policy. Although the outcome of this case would

not bind Maxum, Maxum could be disadvantaged as a practical matter if it were forced to relitigate

the same issues in a subsequent case. (Id.) Jake’s does not dispute that Maxum meets this element.

Jake’s admits that “it’s hard to argue that a decision by the Court on the Everest policy would not,

at least at some level, have an impact on the interests of Maxum.” (ECF No. 40, at 4.) Jake’s




                                                 6
separately agrees that Maxum could be at a practical disadvantage if it later files a lawsuit

concerning the same issues and interpretation of the same policy language. (Id.)

        The court agrees that Maxum has demonstrated an interest that could be impaired if the

case proceeds without Maxum. As Maxum notes, courts have generally allowed excess insurers

to intervene in lawsuits to protect their interests in actions involving primary insurers. For

example, in Liberty Mutual Fire Insurance Co. v. Lumber Liquidators, Inc., the court found that an

excess insurer had an interest in the suit because the primary insurers’ policies covered the same claims

that were the subject of the action, and therefore resolution of the action could impact the excess

insurers by triggering coverage obligations. 314 F.R.D. 180, 185 (E.D. Va. 2016). The court separately

found that the excess insurers’ interest could be further impaired if they were forced to relitigate issues

decided in the action regarding primary-insurance coverage. Id.; see also Felman Prod., Inc. v. Indus.

Risk Insurers, No. CIV.A. 3:09-0481, 2009 WL 5064058, at *3 (S.D.W. Va. Dec. 16, 2009) (finding

a “significantly protectible interest” and allowing an excess insurer to intervene where its excess

coverage policy was potentially triggered because the amount of damages pleaded exceeded primary-

insurance coverage); Maryland Cas. Co. v. W.R. Grace & Co., No. 88 CIV. 4337 (JSM), 1996 WL

34154, at *2 (S.D.N.Y. Jan. 30, 1996) (permitting intervention as of right “[a]s excess insurers at levels

that may be reached in this case, the [excess insurers] clearly have such an interest” relating to the

subject of the action). Given the Tenth Circuit’s liberal approach toward intervention, Maxum easily

demonstrates that its interests would be impaired for largely the same reasons articulated in Liberty

Mutual. See also Coal. of Arizona/New Mexico Ctys. for Stable Econ. Growth v. Dep't of Interior,

100 F.3d 837, 839 (10th Cir. 1996) (as an example of liberal intervention, finding that a

commercial wildlife photographer who had “photographed and studied the [Mexican Spotted] Owl

in the wild” and had been instrumental in the decision to list the owl under the Endangered Species

Act possessed a legal interest in defending against a lawsuit to rescind that protection).


                                                    7
               3. Everest does not adequately represent Maxum’s interests.

       The burden to establish inadequate representation by existing parties is “minimal.” Barnes,

945 F.3d at 1124.     If the parties’ interests are identical, the court may presume adequate

representation. Kane, 982 F.3d at 892. But the possibility of divergent interests is enough to

satisfy this element and, to that end, the moving party need only show the potential for inadequate

representation. Western Energy, 877 F.3d at 1168.

       Maxum argues that Everest does not adequately represent Maxum’s interest because

Everest is a wholly separate and unaffiliated company that seeks declaratory relief involving its

own policy. Because of this, Everest would be indifferent to the effect that any of its arguments

or allegations may have on interpretation of the Maxum policy. Jake’s “does not necessarily agree”

because, according to Jake’s, Maxum asserts that its policy exclusions are virtually identical to the

Everest policy exclusions and therefore Everest would have every reason to make arguments that

would support that these exclusions apply. (ECF No. 40, at 5.) Jake’s further notes that Maxum’s

and Everest’s interests are aligned insofar as both parties would benefit from a declaration of no-

coverage for the Everest policy since Maxum’s coverage flows from and is triggered by exhaustion

of Everest’s coverage. (Id.)

       Maxum has met its minimal burden to establish the potential for divergent interests

between Maxum and Everest. While Jake’s is correct that Maxum and Everest would have a

shared interest in determining that policy exclusions preclude coverage under the primary Everest

policy because exhaustion of that policy triggers an excess policy, Everest would not necessarily

have any interest in precluding excess coverage beyond making arguments that may apply equally

to identical policy language. As the court in Liberty Mutual noted, an excess insurer’s interests

are not generally adequately protected regarding policy interpretation on a separate and distinct



                                                 8
policy issued by an insurer unaffiliated with the primary insurer. 314 F.R.D. at 186. The Tenth

Circuit has also recognized the potential of divergent legal strategies when an existing party

represents a separate and distinct client. See Barnes, 945 F.3d at 1124-25 (noting that defendant’s

counsel could be expected to act in the best interest of both its client and the party seeking

intervention and noting that defense counsel “will, and should, act only in the best interests of its

client”). For these reasons, Maxum has established that Everest may not adequately represent

Maxum’s interests.

        B. Permissive Intervention

        Because Maxum has satisfied the requirements for intervention of right under Rule

26(a)(2), the court grants the motion to intervene. The court also finds that Maxum easily meets

the requirements for permissive intervention under Rule 24(b)(1)(B), which permits intervention

by a movant that “has a claim or defense that shares with the main action a common question of

law or fact.” See also Arney v. Finney, 967 F.2d 418, 421 (10th Cir. 1992) (“Permissive

intervention is a matter within the sound discretion of the district court.” (quotations omitted)).

Maxum’s proposed intervenor complaint seeks a no-coverage declaration based on the same types

of policy exclusions (and the same language) at issue in the Everest policy. The coverage issues

also stem from the same accident and underlying lawsuit, and defendants’ defenses to both

declaratory judgment complaints will likely be identical. And the court finds no undue delay or

prejudice for largely the same reasons discussed above when considering the timeliness of

Maxum’s motion. See FED. R. CIV. P. 24(b)(3) (permissive intervention requires the court to

determine whether “intervention will unduly delay or prejudice the adjudication of the original

parties’ rights”).




                                                 9
III.    CONCLUSION

        For the reasons stated above, Maxum has established it is entitled to intervene as a matter

or right and would also easily meet the test for permissive intervention as well. The court grants

Maxum’s motion. Maxum must promptly file its intervenor complaint as a separate docket entry

in this case.

        In Jake’s response brief, Jake’s asks that the court direct that orders already entered in this

case regarding Everest apply equally to Maxum without the need for additional briefing.

Specifically, Jake’s asks that the pending motions to stay essentially be construed as applying

equally to the Maxum complaint and that the court’s previous order staying briefing on Everest’s

summary judgment motion apply to any potential dispositive motion that Maxum may file. Jake’s

further requests that the court condition Maxum’s intervention on requiring Maxum to identify

what discovery it needs to conduct so that the parties can determine whether they require

extensions to the current scheduling-order deadlines and/or require that Everest and Maxum issue

joint discovery.

        The court denies these requests for several reasons. Generally, requests for affirmative

relief must be made by a motion, not raised in a response brief. Making these requests in this

fashion deprives Everest and Mr. Harper of an opportunity to be heard on the issue. Moreover,

the requests involve motions—some ripe—pending before the chief district judge, not the

undersigned, and to that end, the requests are not workable. Finally, Maxum has met the legal

standard for intervention, and conditioning its intervention on side issues pertaining to discovery

would be in error. That said, the court expects all parties to comply with the operative scheduling

order. If the parties believe that Maxum’s intervention or other issues may warrant extensions to




                                                  10
the current schedule, the parties are directed to contact the magistrate judge’s chambers promptly

to request a discovery conference to discuss narrow, targeted extensions.

       IT IS THEREFORE ORDERED that Maximum Indemnity Company’s Motion to

Intervene (ECF No. 35) is granted. Maxum shall file its intervenor complaint (ECF No. 35-1) as

a separate docket entry in this case within two business days from the date of this order.

       IT IS SO ORDERED.

       Dated March 30, 2020, at Topeka, Kansas.

                                                             s/ Angel D. Mitchell
                                                             Angel D. Mitchell
                                                             U.S. Magistrate Judge




                                                11
